      Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 1 of 18 PageID #:1



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DANIN THOMAS​, an individual,                )
                                             )
       Plaintiff​,                           )
                                             )
v.                                           )       Civil Action No.      19-CV-4045
                                             )
SEAL-RITE DOOR, INC.​,                       )       District Judge        _____
                                             )
       Defendant.                            )       Magistrate Judge      _____

                                          COMPLAINT

       NOW COMES Plaintiff, DANIN THOMAS (“Thomas” or the “Employee), by and

through his attorneys of the law firm COLE SADKIN, LLC, and for his Complaint against

Defendant, SEAL-RITE DOOR, INC., (“Seal-Rite” or the “Company”), an Illinois for-profit

corporation doing business in Illinois:

                                  NATURE OF THE ACTION

       1.       The present action is brought by Danin Thomas against his prior employer,

Seal-Rite Door, Inc. Thomas alleges a variety of employment discrimination and resulting

retaliation against the Defendant, and he seeks compensatory and punitive damages, and

injunctive relief resulting therefrom.

       2.       Thomas was terminated on or about December 12, 2018 (the “Termination

Date”), in retaliation for complaining about alleged discrimination, and he has not found suitable

similar employment despite making reasonable efforts to mitigate his damages.




                                                 1
      Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 2 of 18 PageID #:2



                                 JURISDICTION AND VENUE

         3.    This suit is brought to secure the protection of, and to redress the deprivation of,

rights secured by Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e ​et seq.​, as

amended by the Civil Rights Act of 1991, 42 U.S.C. § 1981(a) (“Title VII”).

         4.    There is no other civil action between these parties arising out of the same

transaction or occurrence as alleged herein pending in this Court, nor has any such action been

previously filed and dismissed or transferred after having been assigned to a Judge.

         5.    Jurisdiction of this Court is invoked pursuant to the provisions of 28 U.S.C. §

1331, 28 U.S.C. § 1343 (a)(3), 42 U.S.C. § 2000e-5(f)(3), 42 U.S.C. § 1988, and 42 U.S.C. §

12117.

         6.    Venue is proper in this Court by virtue of 28 U.S.C. § 1391(b).

         7.    Plaintiff, Danin Thomas, has met all administrative prerequisites to suit in that he

filed a timely charge of discrimination against Seal-Rite Door, Inc., with the Equal Employment

Opportunity Commission (“EEOC”) as Charge No. 440-2019-01651, a copy of which is attached

hereto and made a part of Plaintiff’s ​Exhibit 1. ​Plaintiff received a Right-to-Sue letter on or

about March 21, 2019, a copy of which is attached hereto and made a part of Plaintiff’s ​Exhibit

2. Plaintiff brings this action within the limitations periods of 29 U.S.C. § 621 ​et seq.​, 42 U.S.C.

§ 1981, and 42 U.S.C. § 2000 ​et seq​.




                                                  2
      Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 3 of 18 PageID #:3



                                           PARTIES

       8.     Plaintiff is an African-American male and a citizen of the United States, and he

resides in Illinois. He was employed by Seal-Rite Door, Inc., as a Prefinish Technician from

September 19, 2016 through December 12, 2018.

       9.     Defendant Seal-Rite Door, Inc. is an Illinois corporation registered to do business

within the State of Illinois and is an employer within the definitions 29 U.S.C. § 630(b), and 42

U.S.C. § 2000(e)(b). The Company’s registered agent is located at 5960 Falcon Road, Rockford,

IL 61109. The principle Illinois business address for the Company is 5960 Falcon Road,

Rockford, IL 61109. At all relevant times hereto, Seal-Rite Door, Inc., was, and continues to be,

engaged in the business of asphalt maintenance services.

                                  STATEMENT OF FACTS

       10.    On or about September 19, 2016 (the “Employment Date”), Thomas began

employment with Seal-Rite, earning a starting wage of eleven dollars ($11.00) per hour. ​See

New Employee Information Form, attached hereto as ​Exhibit 3​.

       11.    Thomas observed numerous derogatory statements from management subjecting

employees of similar ethnicity and was a frequent target of racial bullying and mockery by

numerous Seal-Rite supervisors.

       12.    On or about August 4, 2017, Thomas was approached by Seal-Rite General

Manager, Scott Glass (“Glass”), accompanied by another employee, Bruce Landenburg

(“Landenburg”). Glass asked Thomas, “How do you people get your hair like that?” Landenburg

stated to Glass that he cannot make similar statements because they qualify as a violation of

Human Resources protocol.



                                               3
      Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 4 of 18 PageID #:4



       13.     Glass responded, “Yeah, but he knows what I’m talking about.”           Thomas

interpreted Manager Glass’ comment to be derogatory to African-American men. Thomas

interpreted Landenburg’s comment to reference his knowledge that the Company should not

allow said derogatory comments.

       14.     On or about August 8, 2017, Thomas again observed Manager Glass,

accompanied by employee Khalid Pryor (“Pryor”). Glass proffered to Pryor, that he “would not

hire [African-American] women because they are too ghetto and loud.” Thomas did not confront

Glass to inquire about the derogatory comments against African-American women.

       15.     Thomas     interpreted   Manager   Glass’   comment    to   be   derogatory   to

African-American women. Thomas contacted the Seal-Rite Vice President, Shawn Richard

(“Richard”), to request the Company conduct a formal Human Resources investigation. Thomas

interpreted Richard’s response to reference Glass and Richard’s collective knowledge that the

Company should not allow said derogatory comments. ​See August 2017 Email Correspondence,

attached as ​Exhibit 4.

       16.     Upon information and belief, no Human Resources investigation was conducted,

nor did the Company provide any correspondence or statement for Thomas to review or edit.

       17.     On or about August 9, 2017, Thomas again observed Manager Glass, in front of

multiple Company employees. Glass instructed all Company employees that they are qualified

to carry identification to assist the Company to facilitate mandatory random drug testing. Alex

(unknown last name) informed Glass that he only had an identification card from Mexico. Glass

responded, “Yeah, you’re probably illegal.” Alex and multiple Company employees responded

to Glass that he is not allowed to make such comments.



                                              4
      Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 5 of 18 PageID #:5



       18.    Thomas interpreted Manager Glass’ comments to be derogatory to Hispanic men.

Thomas interpreted Alex’ and Company employees’ responses to reference their knowledge that

the Company should not allow derogatory comments.

       Thomas Attempts to Report Company Racial Discrimination

       19.    On or about August 9, 2017, Thomas requested to his immediate supervisor, Nick

Vyborni (“Vyborni”), regarding scheduling a meeting with Seal-Rite managers to discuss the

recent derogatory statements. Thomas interpreted his request to Vybroni to specifically have the

Company conduct a formal Human Resources investigation.                 Vybroni responded by

acknowledging his request and scheduling a meeting.

       20.    Upon information and belief, no Human Resources charge was ever filed, nor did

the Company provide any correspondence or statement for Thomas to review or edit.

       21.    On or about August 9, 2017, Thomas respectfully requested Glass to stop making

racial discriminatory statements. Glass became defensive, denying his actions and later stated he

would not do it again. Thomas interpreted Glass’ response to indicate that Glass was and is

aware that his statements constituted derogatory comments and that the Company is aware of his

comments.    Thomas also interpreted Glass’ response to indicate that he would not continue

making said comments, and that Thomas’ employment would not be retaliated against for

bringing these concerns to Company attention.

       22.    On or about August 9, 2017, Thomas filed a charge of discrimination with the

EEOC based on Glass’ ongoing hostility demonstrated in response to Thomas’ request to stop

making derogatory comments based upon race.




                                                5
     Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 6 of 18 PageID #:6



       23.    On or about October 9, 2017, Company supervisor John Utley approached

Thomas specifically to discuss the status of his October 9, 2017 EEOC Charge. No other

employees were present for this conversation. Thomas specifically instructed Utley not to ask

him about ongoing racial discrimination claims. Utley responded by saying, “Yeah that’s right,

you just keep pushing that broom n****r.”          Thomas interpreted Utley’s comments to be

derogatory towards African-American men. Thomas also interpreted Utley’s comments to be

retaliatory in reference to Thomas’ filed EEOC Charge.

       24.    On or about October 9, 2017, Thomas contacted Vyborni and Richard to

document the retaliation presented by Utley.       Specifically, Richard questioned Utley who

admitted to making the derogatory comments to Thomas. Thomas interpreted his conversation

with Richard to be a direct request for the Company to conduct a Human Resources

investigation. Upon information and belief, Thomas was not provided the results of any Human

Resources investigation.

       25.    Upon information and belief, Utley received a written warning from the Company

but no formal suspension.

       Thomas Expresses Concern with Company Retaliation

       26.    On or about October 23, 2017, Thomas contacted Richard to express frustration

that Utley was not formally penalized other than a verbal warning. Richard informed Thomas

that the Company was not going to escalate the verbal warning. Thomas interpreted Richard’s

comments to indicate that the Company was not going to further investigate his allegations of

racial discrimination. Thomas also interpreted Richard’s comments to indicate that the Company

was not going to properly prevent a hostile work environment and retaliation regarding the same.



                                               6
      Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 7 of 18 PageID #:7



        27.      From October 23, 2017 through January 22, 2018, Thomas intentionally avoided

unnecessary interactions with coworkers and supervisors in order to avoid dealing with the

hostile work environment and retaliation.            During this time period, Thomas received no

discipline from the Company of any kind.

        Thomas’ January 2018 Employment Injury

        28.      On or about January 22, 2018, Thomas slipped on an oil leak from a compressor,

injuring his left shoulder. He immediately notified his supervisor, Vyborni, and was promptly

taken to the emergency room by ambulance.

        29.      On or about January 22, 2018, Thomas met with a physician at Swedish American

Hospital who issued him orders to not lift more than twenty (20) pounds. Upon information and

belief, Thomas immediately informed Vyborni of his shoulder injury and that he would need to

take medical leave. Vyborni responded that the Company would provide one hundred and twenty

(120) days of paid leave.1 Thomas interpreted Vybroni’s comments to indicate that the Company

would assist Thomas to file for Family Medical Leave Act (“FMLA”) benefits and that Thomas

would qualify.

        30.      From January 22, 2018 through May 30, 2018, Thomas was recuperating at home

under the impression that the Company was processing his FMLA paperwork. Thomas’

impression relied upon Vybroni’s comments to him as a Company supervisor.

        31.      On or about May 30, 2018, the Company’s Human Resources Representative

Nate Reynolds (“Reynolds”), contacted Thomas to inform him that FMLA documentation had

not been filed and stated to him that he needed to return back to work or he would be terminated.



1
 Thomas provided the Company with his medical documentation from his January 22, 2018 hospital stay. Vyborni
did not request additional information at this time.

                                                     7
      Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 8 of 18 PageID #:8



Reynolds did not provide any documentation relaying this conversation or request Thomas to

provide additional documentation. Thomas interpreted providing his doctor’s note as a formal

request for disability accommodation and FMLA documentation.

        32.    On or about May 30, 2018, Thomas notified Vyborni regarding the status of his

shoulder injury and provided all necessary medical documentation.        Specifically, Thomas’

medical instructions restricted him from engaging in strenuous activity of lifting more than

twenty (20) pounds when returning to work. Vyborni responded that the Company could

accommodate his request and that he should return to work on June 1, 2018. Thomas interpreted

Vyborni’s acknowledgement as a formal accommodation of his workplace injury and ongoing

disability.

        33.    On or about June 1, 2018, Thomas returned to work with the expectation that the

Company will meet his disability accommodation. Vyborni instructed Thomas to immediately

begin lifting nearly two hundred (200) pounds of concrete and composite doors.            Upon

information and belief, this is the most physically demanding position at the Company. Out of

fear of receiving further disciplinary action or losing his employment, Thomas complied with the

strenuous activity against the orders of his physicians.

        34.    Upon information and belief, based upon Thomas’ medical documentation,

Vyborni’s June 1, 2018 workplace instructions further exacerbated Thomas’ injury and impeded

his recovery. Due to Thomas’ fear of losing his position, Thomas did not immediately complain

to Company supervisors or Human Resource management.




                                                 8
      Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 9 of 18 PageID #:9



       Management Retaliation Against Thomas Upon Returning to Employment

       35.     On or about June 15, 2018, co-worker Jonathan Diaz informed Thomas that, upon

Diaz’ hiring, management warned him to “stay clear” of Thomas because he was considered a

“trouble maker.”    Thomas interpreted management’s instruction as retaliation of the FMLA

request and EEOC Charge filed against the Company.

       36.     On or about June 20, 2018, Management later observed Diaz and Thomas talking

which resulted in Diaz receiving another warning.

       37.     On or about June 25, 2018, Thomas received documentation indicating that

Company supervisor John McCalister was a registered sex offender. Thomas reported this

registration to Vyborni. Upon information and belief, Vyborni informed McCallister regarding

Thomas’ inquiry. Thomas interpreted the Company’s response to indicate that it was not willing

to prevent retaliation or a hostile work environment. Specifically, Vyborni instructed Thomas to

stop discussing the inquiry. As a result, McCalister began issuing Thomas frequent disciplinary

actions. Thomas had not previously received any disciplinary actions or negative performance

reviews what-so-ever.

       38.     On or about June 30, 2018, McCalister issued Thomas written discipline for not

promptly returning to work within one (1) minute after the sound of the warehouse alarm,

signalling the end of break period.

       39.     On or about July 15, 2018, McCalister issued Thomas written discipline by

claiming he was returning from the Company break room without authorization.

       40.     On or about August 1, 2018, McCalister issued Thomas written discipline by

claiming he did not punch out for his scheduled lunch break.



                                               9
    Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 10 of 18 PageID #:10



       41.     On or about August 15, 2018, McCalister issued Thomas written discipline by

claiming he took an unauthorized bathroom break without supervisor authorization.

       42.     From September 2016 through June 2018, Thomas was a stellar employee and

received no disciplinary action of any kind from management. Upon information and belief,

disciplinary action received from June through August 2018 is pretext for intended termination

by the Company against Thomas.

       Management Termination of Thomas Without Notice

       43.     On or about December 11, 2018, Thomas was accused of assaulting Vyborni by

shooting an industrial strength staple gun at him.

       44.     Thomas was called into management’s office and was informed he was being

terminated, as a result of the accusation.

       45.     Upon his Termination Date, Thomas filed for unemployment, which Seal-Rite

subsequently contested and won.

       46.     As a result, Thomas appealed the unemployment claim to the Illinois Department

of Employment Security, based on a security recording of the incident, and was later granted

unemployment.

       47.     Thomas believes he was targeted for wrongful termination, as a result of

previously filing a charge of discrimination with the EEOC. He also believes his wrongful

termination is based on filing numerous formal complaints of racial descrimination with

management.




                                                10
     Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 11 of 18 PageID #:11



        Mitigation of Damages and Resulting Stress

        48.      Due to the Company’s wrongful termination, Thomas has been out of work from

December 2018 through the present. Not only has the Company’s actions impeded Thomas’

ability to recover lost wages and provide for his family, but also this has impeded his ability to

seek new employment.

        49.      Thomas has applied for a variety of similarly situated positions via LinkedIn,

Indeed, and in-person through friends and co-workers. Thomas spends approximately forty (40)

hours per week actively seeking employment.2 However, as of the date of this filing, said

employment has not materialized.

        50.      Thomas has applied for, and is actively denied, unemployment because of

Company’s contest.

        51.      Thomas’ health has been impacted in his ability to get back to a “normal way of

life” following his traumatic surgery. Now he is very anxious and worried about his work

prospects and possibilities due to health and age.

        52.      As a direct result of the stress incurred from Company’s termination, Thomas is

taking prescribed medication back problems exacerbated by this stress and anxiety. He is also

seeing a therapist on a weekly basis to deal with the stress from not being able to provide for his

family.3

        53.      Thomas is currently doing his best to mitigate his damages by looking for both

part-time and full-time work.



2
  Specifics regarding Thomas’ mitigation of damages will be provided to Employer counsel promptly upon issuance
of written discovery.
3
  Clarification of emotional damages will be provided to Employer counsel promptly upon issuance of written
discovery.

                                                      11
     Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 12 of 18 PageID #:12



                                      COUNT I
RACIAL DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
                                          ​ ASED ON RACE AND COLOR (against
  ACT OF 1964, 42 U.S.C. § 2000e, ​et seq B
                              Seal-Rite Door, Inc.)

        54.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 53, as if

fully set forth herein.

        55.     Defendant has unlawfully discriminated against the Plaintiff based on his race

(African-American), in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e-16 ​et seq.

        56.     Plaintiff is protected against employer discrimination based on his race

(Africa-American).

        57.     Defendant treated Plaintiff less favorably than similarly situated employees who

are not of African-American race.

        58.     Defendant has discriminated against Plaintiff in the terms and conditions of his

employment on the basis of being targeted for racial descrimination against his race

(African-American), in violation of Title VII.

        59.     Similarly situated non-African-American employees, who have similar job duties

and work experience, were not terminated.

        60.     The Defendant’s conduct as alleged above and Defendant’s termination of

Plaintiff constitutes unlawful discrimination based on race in violation of Title VII. The state

reasons for the Defendant’s conduct were not the true reasons for Plaintiff’s termination, but

instead were pretextual to hide the Defendant’s discriminatory ​animus.

        61.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory practices.


                                                 12
     Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 13 of 18 PageID #:13



                                        COUNT II
  HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII CIVIL RIGHTS
  ACT OF 1964, 42 U.S.C. § 2000e, ​et seq​ BASED ON HARASSMENT (against Seal-Rite
                                        Door, Inc.)​.

        62.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 53, as if

fully set forth herein.

        63.     The actions of Defendant as perpetrated by its agents and as described and

complained of above are unlawful employment practices in that they have the effect of

discriminating against and creating a hostile work environment through discrimination including

but not limited to skin color and race, in violation of Title VII.

        64.     At all times relevant to this cause of action, Defendant had a duty under Title VII

to refrain from discriminating against, harassing, retaliating against, and permitting a hostile

work environment for Plaintiff based on his skin color and race.

        65.     Plaintiff was harassed on an almost daily basis by the Supervisor.

        66.     Plaintiff reported the harassment on multiple occasions to the Supervisor and

Company management. Despite this, Defendant did not take any action to investigate, remediate,

stop, prevent, or otherwise address the hostile work environment.

        67.     Defendant’s inaction caused the hostile work environment to continually escalate,

eventually leading to Plaintiff’s severe emotional distress.

        68.     The hostile work environment Plaintiff was subjected to was so humiliating and

derogatory that it unreasonably interfered with his work performance, altered the conditions of

his employment, and prevented the recovery of his work related injuries.

        69.     The discriminatory actions by Defendant, through its management agents and

employees, were intentional and willful, and in deliberate disregard of, and with reckless


                                                 13
     Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 14 of 18 PageID #:14



indifference to, the federal laws, state laws, and the rights and sensibilities of Plaintiff.

        70.     Defendant, by and through its agents, engaged in the foregoing acts and conduct

when it knew or should have known that the same were in violation of Title VII and any alleged

reasons to the contrary are pretextual.

        71.     There is a connection between the Plaintiff’s skin color, race, and the dissimilar

treatment suffered by Plaintiff at the hands of Defendant.

        72.     Based on the racial discrimination, hostile and abusive work environment,

Plaintiff filed a formal discrimination complaint, which resulted in ratilation on behalf of the

Defendant.

        73.     The discriminatory actions by Defendant were intentional and willful, and in

deliberate disregard of, and with reckless indifference to, the federal laws, state laws, and the

rights and sensibilities of Plaintiff.

        74.     The actions of Defendant against Plaintiff caused him great mental anguish,

humiliation, degradation, emotional and physical pain and suffering, loss of professional

reputation, lost wages and benefits, future pecuniary losses, and other consequential damages




                                                   14
     Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 15 of 18 PageID #:15



                                   COUNT III
   RETALIATION FOR EXERCISE OF RIGHTS UNDER TITLE VII CIVIL RIGHTS
        ACT OF 1964, 42 U.S.C. § 2000e, ​et seq (​ against Seal-Rite Door, Inc.)​.

        75.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 53, as if

fully set forth herein.

        76.     As herein alleged, the Defendant, by and through its officers, managing agents

and/or its Supervisors, illegally retaliated against Plaintiff by terminating his employment on the

basis of his having opposed unlawful practices and reporting race and color discrimination.

Defendant had no legitimate reasons for any such act, which is in violation Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-16 ​et seq.

        77.     On at least one occasion beginning on or about October 9, 2017, Plaintiff engaged

in protective activities when he reported to Company management that Plaintiff had been a target

of racial descrimination and mockery on behalf of a supervisor, based on his race and skin color.

        78.     After his report to the Defendant, Plaintiff received a wrongful termination from

employment by Defendant on or about December 11, 2018.

        79.     The wrongful termination was in retaliation for Plaintiff’s engaging in protected

activities.

        80.     Plaintiff was wrongfully terminated for pretextual reasons for opposing unlawful

discrimination based on his race and skin color, after previously filing a charge of descrimination

with the Equal Employment Opportunity Commision.

        81.     The adverse actions following his involvement in a protected activity within such

a period of time raises an inference of retaliatory motivation.

        82.     As a result, Plaintiff was denied the adequate amount of time necessary to recover



                                                 15
    Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 16 of 18 PageID #:16



from work related injuries.

       83.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory practices.




                                              16
    Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 17 of 18 PageID #:17



                                    PRAYER FOR RELIEF

       As a proximate result of the foregoing facts, Plaintiff has suffered loss of past and future

wages and bonuses, the value of lost past and future benefits, incidental damages, and pain and

suffering in the form of emotional         and physical distress, anxiety, inconvenience, loss of

enjoyment of life, loss of status and self-esteem.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

   A. Grant Plaintiff a permanent injunction enjoining Defendant Seal-Rite Door, Inc. and its

       agents, successors, employees, attorneys, and those acting in concert with the Defendant

       and at Defendant’s request, from continuing to violate Title VII;

   B. Grant Plaintiff compensatory damages, including damages for emotional distress, in an

       amount to be determined at trial;

   C. Grant Plaintiff all lost wages, past and future, to which he is entitled;

   D. Grant Plaintiff punitive damages in an amount to be determined at trial; and

   E. Grant Plaintiff such other relief and benefits as the cause of justice may require,

       including, but not limited to, an award of costs, medical bills, attorneys’ fees, and

       interest.




       Cole Sadkin, LLC                                              Respectfully submitted
       Mason S. Cole
       20 South Clark Street, Suite 500                              Danin Thomas
       Chicago, Illinois 60603
       colesadkin.com
       (312) 548-8610
       mcole@colesadkin.com                                          By: /s/ Mason S. Cole
       Firm ID: 49001                                                One of his Attorneys
       Counsel for Plaintiff                                         Mason S. Cole, Esq.


                                                 17
    Case: 1:19-cv-04045 Document #: 1 Filed: 06/17/19 Page 18 of 18 PageID #:18



                             DEMAND FOR TRIAL BY JURY

      Plaintiff requests a jury trial on all issues of fact and law raised by the allegations in this

Complaint.

Dated: June 17, 2019                                 Respectfully submitted,

                                                             Danin Thomas



                                                             By: /s/ Mason S. Cole
                                                             One of his Attorneys
                                                             Mason S. Cole, Esq.

      Cole Sadkin, LLC.
      Mason S. Cole
      20 South Clark Street, Suite 500
      Chicago, Illinois 60603
      colesadkin.com
      (312) 548-8610
      mcole@colesadkin.com
      Firm ID: 49001
      Counsel for Plaintiff




                                                18
